LOCK-UP/LEAK-OUT AGREEMENT




THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into
between Joshua Gold Resources Inc., a Nevada corporation (the “Company”), and
the undersigned persons or entities listed on the Counterpart Signature Page
hereof (each a “Shareholder” and collectively the “Shareholders”), effective as
of the earlier of the date indicated on the Counterpart Signature Page or the
delivery of this duly executed Agreement to the Company, in the event no date is
indicated (the “Effective Date”).  For all purposes of this Agreement,
“Shareholder” includes any “affiliate,” controlling person of Shareholder,
agent, representative or other person with whom Shareholder is or may be deemed
to be acting in concert with in connection with any sale or disposition of any
shares of the $0.0001 par value common stock (the “Common Stock”) of the
Company.




RECITALS:




WHEREAS, Network 1 Financial Securities (“Network 1”), a broker-dealer
registered with the United States Securities and Exchange Commission (the
“SEC”), has submitted a Form 211 application (the “Form 211 Application”) on
behalf of the Company to the Financial Industry Regulatory Authority (“FINRA”)
for quotations of the Company’s Common Stock in the over-the-counter securities
market; and




WHEREAS, the Company and each of the undersigned Shareholders wish to enter
into, execute and deliver this Agreement, for the purpose of assisting in the
creation of an orderly trading market in the Company’s Common Stock in the event
the Form 211 Application is ultimately approved by FINRA, and a publicly-traded
market in the Company Common Stock occurs; and




WHEREAS, the Shareholders agree that the Common Stock described and set forth in
the “Lock-Up/Leak-Out Agreement Table” on Exhibit A hereof (the “LULO Table”),
and which shares are a portion of those shares listed in the Prospectus of the
Company filed with the SEC on November 20, 2018, and as may be hereafter amended
or supplemented (the “Prospectus”), under the heading “Selling Stockholders”
commencing on page 11 thereof, and respectively owned by the Shareholders named
in the LULO Table and who have executed and delivered this Agreement, shall be
subject to the restrictions and resale limitations regarding such shares of
Common Stock as contained herein, without limitation;




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:




1.

12 Month Lock-Up of the Restricted Shares.  Except as otherwise provided in
Paragraph 4 hereof, all restricted shares (the “Restricted Shares”) of the
Shareholders listed in the LULO Table shall be restricted from sale or other
disposition for a period of 12 months from the date of approval of the Form 211
Application regarding the Company Common Stock (the “Form 211 Application
Approval Date”) (the period





--------------------------------------------------------------------------------







commencing on the date hereof and expiring 12 months from the Form 211
Application Approval Date being defined herein as the “Restricted Shares Lock-Up
Period”).




2.

90 Day Lock-Up of Registered Shares.  Except as otherwise provided in Paragraph
4 hereof, all registered shares (the “Registered Shares”) of the Shareholders
listed in the LULO Table shall be restricted from sale or other disposition for
a period of 90 days from the date of approval of the Form 211 Application
regarding the Company Common Stock (the period commencing on the date hereof and
expiring 90 days from the Form 211 Application Approval Date being defined
herein as the “Registered Shares Lock-Up Period”).




3.

Nine Month Leak-Out of Registered Shares.  Subject to compliance with all of the
applicable SEC General Rules and Regulations, including, but not limited to an
effective S-1 Registration Statement being filed with the SEC in the SEC Edgar
System under the Securities Act of 1933, as amended (the “Securities Act”),
which is accompanied by a “current” resale Prospectus (the “Resale Prospectus”)
that includes the Registered Shares covered hereby that may be sought to be
publicly sold by a Shareholder through a registered broker-dealer hereunder
(respectively, a “Registration Statement” and a “Shareholder Broker”), and
except as otherwise expressly provided herein, the Shareholder shall sell the
Registered Shares only subject to the following conditions, commencing on the
expiration of the Registered Shares Lock-Up Period, and expiring on the one-year
anniversary date of the Form 211 Application Approval (the “Registered Shares
Leak-Out Period”):




3.1

The Shareholder shall be allowed to sell in one (1) week, no more than the
greater of (i) five percent (5%) of the total shares of the Company publicly
traded on any nationally recognized medium of a stature no less than the Pink
OTC Markets Group, Inc. (the “OTC Pink”) over the previous ten (10) trading
days, or (ii) one percent (1%) of the total number of Registered Shares that are
registered for resale in the Prospectus (i.e., 0.01 x 62,912,797 Registered
Shares = 629,913 Registered Shares) divided by thirteen (13) weeks (i.e.,
629,913 Registered Shares / 13 = 48,394 Registered Shares), on a non-cumulative
basis, meaning that if the amount of shares allowed to be sold under this
subparagraph is not sold in any specific week, that the unsold amount cannot be
cumulated and sold in any subsequent week or weeks with the sale of other shares
that are allowed to be sold in a specific week (the “Leak-Out Sale Amount”), and
that all such sales shall be made at the “ask” price and not the “bid” price.




3.2

During the Registered Shares Leak-Out Period, all Registered Shares shall be
sold by the Shareholder in “broker’s transactions” and in compliance with the
“manner of sale” requirements as those terms are defined in Rule 144 of the SEC,
meaning that the Shareholder will pay only the usual and customary brokerage
commission or discount in connection with any such sale and will not solicit or
arrange





2







--------------------------------------------------------------------------------







for the solicitation of orders to buy any of the Shareholders’ Registered Shares
in order to ensure that all such sales are made in “routine trading
transactions.”




3.3

During the Registered Shares Leak-Out Period, the Shareholder will not engage in
an investment strategy based upon selling the Registered Shares or any other
shares of the Company “short” while any of the Registered Shares remain unsold.




4.

Notwithstanding the Restricted Shares Lock-Up Period, the Registered Shares
Lock-Up Period or the Registered Shares Leak-Out Period, this Agreement shall
not prohibit the following transfers of Restricted Shares or Registered Shares
so long as the Restricted Shares Lock-Up Period, Registered Shares Lock-Up
Period or the Registered Shares Leak-Out Period, as may be applicable, remain on
the shares transferred for: (i) dispositions by gift or by will or applicable
laws of descent and distribution or otherwise to a Shareholder’s parents,
siblings, spouse, children or grandchildren; (ii) a trust for the benefit of the
Shareholder’s parents, siblings, spouse, children or grandchildren; (iii) a
partnership, the general partner of which is the Shareholder or the
Shareholder’s parents, siblings, spouse, children or grandchildren, or a
corporation or limited liability company, a majority of whose outstanding equity
interests are owned of record or beneficially by the Shareholder or any of the
foregoing; (iv) to an affiliate of the Company; and (v) or in a tender offer to
acquire a controlling interest in the Company; provided, however, any sales of
Registered Shares by any such transferee shall be subject to “aggregation” with
all sales by the transferring Shareholder so that the total sales of Registered
Shares by the Shareholder and any transferee shall not exceed the Leak-Out Sale
Amount.




5.

Except as otherwise provided in this Agreement and any other applicable
agreements between the parties or otherwise, the Shareholder shall be entitled
to the beneficial rights of ownership of the Common Stock covered hereby,
including the right to vote such Common Stock for any and all purposes.




6.

The number of shares of Common Stock included in any allotment that can be sold
by the Shareholder hereunder shall be appropriately adjusted should the Company
declare and effect a dividend or distribution, undergo a forward split or a
reverse split or otherwise reclassify its shares of Common Stock.




7.

This Agreement may be executed in any number of counterparts with the same force
and effect as if all parties had executed the same document.




8.

All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement, to the Company, at 35 Perry Street, Woodstock,
Ontario Canada N4S 3C4 (or the current address of the Company in the SEC
Archives as listed in its most recently filed report or registration statement
respectively filed under the Securities Exchange Act of 1934, as amended [the
“Exchange Act”] or the Securities Act), and to the Shareholder or the
Shareholder 





3







--------------------------------------------------------------------------------







Broker, at the addresses in the Counterpart Signature Page.  All notices shall
be deemed to be given on the same day if delivered by hand or on the following
business day if sent by overnight delivery or the second business day following
the date of mailing.




9.

The resale restrictions on the Common Stock set forth in this Agreement shall be
in addition to all other restrictions on transfer imposed by applicable United
States and state securities laws, rules and regulations.




10.

The Company or the Shareholder who fails to fully adhere to the terms and
conditions of this Agreement shall be liable to every other party to this
Agreement for any damages suffered by any party by reason of any such breach of
the terms and conditions hereof.  The Shareholder agrees that in the event of a
breach of any of the terms and conditions of this Agreement by the Shareholder,
that in addition to all other remedies that may be available in law or in equity
to the non-defaulting parties, a preliminary and permanent injunction, without
bond or surety, and an order of a court requiring such Shareholder to cease and
desist from violating the terms and conditions of this Agreement and
specifically requiring the Shareholder to perform his/her/its obligations
hereunder is fair and reasonable by reason of the inability of the parties to
this Agreement to presently determine the type, extent or amount of damages that
the Company or any non-defaulting Shareholder may suffer as a result of any
breach of the terms and provisions of this Agreement or the continuation
thereof.




11.

This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto and approved by a majority of the
members of the Board of Directors of the Company.




12.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts entered into and to be performed
wholly within said State; and the Company and the Shareholder agree that any
action based upon this Agreement may be brought in the United States federal and
state courts situated in Nevada only, and that each shall submit to the
jurisdiction of such courts for all purposes hereunder.




13.

In the event of default hereunder, the non-defaulting parties shall be entitled
to recover reasonable attorney’s fees incurred in the enforcement of this
Agreement.




14.

This Agreement shall be binding upon any successors or assigns of the Common
Stock, without qualification.




15.

The Shareholder agrees to provide the Company with all reasonable documentation,
on the Company’s request, to verify compliance with the provisions of this
Agreement and authorizes his/her/its broker to provide such documentation upon
request.








4







--------------------------------------------------------------------------------







16.

The Shareholder will act for his/her/its own account in the resale of all Common
Stock under the terms of this Agreement and will not act in concert with any
other person in connection therewith.




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the respective dates indicated below.




Joshua Gold Resources Inc.







Date: _______________.

By:  ___________________________

        

       Benedetto Fuschino, President and CEO





5







--------------------------------------------------------------------------------









 










LOCK-UP/LEAK-OUT AGREEMENT

COUNTERPART SIGNATURE PAGE




This Counterpart Signature Page for that certain Lock-Up/Leak-Out Agreement (the
“Agreement”) effective as of the earlier of the signature date hereof or
delivery of this Agreement (the Effective Date”), among Joshua Gold Resources
Inc., a Nevada corporation (the “Company”); and the undersigned Shareholder, by
which the Shareholder, through execution and delivery of this Counterpart
Signature Page, intends to be legally bound by the terms of the Agreement, as a
Shareholder, of the number of Registered Shares and the number of Restricted
Shares of the Company set forth opposite his/her/its the name in Exhibit A of
the Agreement.







SHAREHOLDER:




______________________________________________

(Print Name)

______________________________________________

(Street Address)




______________________________________________

(City and State or Province and Country)

  (Postal Zip)




Date: _____________.

______________________________________________

(Signature)

       (Representative Capacity, if an Entity)







                 BROKER ACKNOWLEDGEMENT:




______________________________________________

(Print Name)

______________________________________________

(Street Address)




______________________________________________

(City and State or Province and Country)        (Postal Zip)

______________________________________________

(Stock Certificate No. and Number of Shares)




Date: _____________.

______________________________________________

(Signature)

                           (Representative Capacity)








6





